    Case: 1:21-cv-04004 Document #: 21 Filed: 09/10/21 Page 1 of 16 PageID #:215




                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


    GREAT-WEST LIFE & ANNUITY                               )
    INSURANCE COMPANY; EMPOWER                              )
    RETIREMENT, LLC,                                        )
                                                            )
            Plaintiffs,                                     )     Case No.: 1:21-cv-04004
                                                            )
       v.                                                   )
                                                            )    Hon. John Robert Blakey
    EMPOWER GEOGRAPHICS, INC.; ALEX
                                                            )
    MACHINIS,
                                                            )
                                                            )
            Defendants.
                                                            )
                                                            )

                           DEFENDANTS’ MOTION TO DISMISS

I. PRELIMINARY STATEMENT

       Defendants Empower Geographics, Inc., and Alex Machinis (collectively, “Defendants”

or “Empower”), move to dismiss Count I and II of Plaintiff’s Complaint pursuant to Fed. R. Civ.

P. 12(b)(6) because they are not plausible on their face.

       The defendants in this case have continuously owned the domain name <empower.com>

since 2002. In 2014, twelve years after the defendants had been using the domain, the Great-

West insurance company decided it wanted to re-brand some of its businesses using the word

“empower.” The executives at Great-West made this decision despite knowing three things: (1)

the empower.com domain was registered to a duly-formed and senior corporation by that name;

(2) the word “empower” is a non-exclusive dictionary word; and (3) as a consequence of the

wide-spread use of the word, any trademark using the word “empower” would be, in Great-

West’s own words to the Patent and Trademark Office “inherently weak.”




                                                 1
    Case: 1:21-cv-04004 Document #: 21 Filed: 09/10/21 Page 2 of 16 PageID #:216




       Moving forward with an inherently weak brand and knowing that the senior

Empower.com was registered to Defendants, Great-West has tried to purchase the domain name

from its legitimate owners since 2016. While the complaint goes to great length to describe the

hundreds of millions Great-West has spent on its junior branding efforts, it does not disclose the

pittance they were willing to pay for the domain. Great-West does not object to the lawfully-

named Empower Geographics Inc. using “Empower” for years prior to its junior decision, and

Great-West does not object to Defendants offering for sale a business asset which was

legitimately registered, used and maintained in the course of business for many years. Instead,

the Plaintiff is upset that “Defendants have refused to entertain reasonable offers” (Compl., ¶ 47)

or the unknown figure which Plaintiff deems a “fair value” (Compl., ¶ 49). The Plaintiff asks

this Court to establish a “reasonable” or “fair” price which the Defendants should be required by

law to accept, and beyond which the Defendants should be deemed cybersquatters. Great-West

initiated this Action as a cynical tactic in an obvious attempt to drive down the price of an asset it

covets. At its core, Great-West’s action is fundamentally an abuse of process seeking to leverage

a junior trademark interest to hijack a senior business asset of the Defendants - namely, a

valuable dictionary-word domain name which is obviously used in a variety of commercial

contexts and is susceptible of legitimate further use by numerous parties who may be, and have

been, interested in acquiring it.

       Great-West’s complaint suffers from numerous fatal admissions and legal failings that

cannot be fixed by amendment. First, Great-West’s cybersquatting claim must be dismissed

because Great-West did not start to use a brand comprising the word “empower” until two

decades after empower.com was registered, including over twelve years by Defendants. As a

consequence, Great-West cannot show, as required by 15 U.S.C. § 1125(d)(A)(ii)(I), that it owns



                                                  2
    Case: 1:21-cv-04004 Document #: 21 Filed: 09/10/21 Page 3 of 16 PageID #:217




a mark that is “distinctive at the time of the registration of the domain name.” Great-West’s only

other claim under federal law under 15 U.S.C. § 1125(a) requires misleading use in commerce of

the mark “on or in connection with any goods or services, or any container for goods”. The

Complaint admits, however, that the Defendants use of the domain name is neither related to the

Plaintiff’s goods and service and that Defendants use of the domain name is not a use in

connection with any goods or services, or any container for goods.

II. ARGUMENT

   A. Legal Standard

       Under Rule 12(b)(6), the complaint must present “enough facts to state a claim to relief

that is plausible on its face”. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “[T]he

plaintiff must give enough details about the subject-matter of the case to present a story that

holds together. In other words, the court will ask itself could these things have happened. . . .”

Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (emphasis added). Courts deciding a motion to dismiss “are not bound to accept as true a

legal conclusion couched as a factual allegation.” Id. at 678 (quoting Twombly, 550 U.S. at 555).

   B. Plaintiff Cannot Plausibly Allege Cybersquatting

       The Anticybersquatting Consumer Protection Act (“ACPA”) was enacted “in 1999 to

combat the deliberate, bad-faith, and abusive registration of Internet domain names in violation

of the rights of trademark owners, a practice also known as cybersquatting.” Flentye v. Kathrein,

485 F. Supp. 2d 903, 913-14 (N.D. Ill. 2007) (quotation marks omitted). The ACPA established a




                                                  3
    Case: 1:21-cv-04004 Document #: 21 Filed: 09/10/21 Page 4 of 16 PageID #:218




cause of action for cybersquatting, codified as 15 U.S.C. § 1125(d), which plainly requires a

claimant to show the domain name satisfies at least one of three conditions:

       (I) in the case of a mark that is distinctive at the time of registration of the
       domain name, is identical or confusingly similar to that mark;

       (II) in the case of a famous mark that is famous at the time of registration of
       the domain name, is identical or confusingly similar to or dilutive of that mark; or

       (III) is a trademark, word, or name protected by reason of [specific statutory
       protections of Red Cross and Olympic marks]

15 U.S.C. § 1125(d)(1)(A)(ii)(II)-(III) (emphasis added). The obvious point of requiring the

subject mark to be distinctive or famous “at the time of registration of the domain name”, is to

embody the basic principle of priority by preventing junior trademark claimants from engaging

in a predatory strategy of targeting domain registrants to use the ACPA to appropriate valuable

dictionary-word domain names from established senior owners.

       The Complaint alleges that the Empower.com domain name has continuously been

registered to Defendant Empower Geographics and its sole officer Alex Machinis since 2002.

Complainant admits “Defendant Empower Geographics, Inc. is an Illinois corporation duly

organized and existing under the laws of the State of Illinois” whose “president and secretary ...

is identified as Defendant Alex Machinis.” (Compl., ¶ 6) “[S]ometime between July 1994 and

March 2002, the Empower Domain was transferred to Defendants, and thereafter has

reflected Defendant Empower Geo and/or Defendant Machinis as the registrant of the

Empower Domain.” (Compl., ¶ 37) (emphasis added). The Complaint does not allege that

anyone other than Empower registered, continuously maintained and used the domain name

since acquiring it in 2002 for use in Empower’s legitimate software business.

       The Complaint admits, more than a dozen years after Empower acquired the domain

name that, “[i]n 2014, Great-West combined three financial service businesses to form a new


                                                 4
    Case: 1:21-cv-04004 Document #: 21 Filed: 09/10/21 Page 5 of 16 PageID #:219




retirement business” (Compl., ¶ 15) for which Great-West launched and acquired several US

trademark registrations consisting of the word “EMPOWER” accompanied by various logos and

other words. (Compl., ¶ 18). At no time prior to this attempt to grab a senior domain name has

Great-West claimed or registered rights in the word “EMPOWER” standing alone.

       The Complaint concedes that the domain name was registered by Empower in 2002, has

been continuously held by Empower since that time without interruption, and further concedes

that Great-West had no trademark, famous or otherwise, at the time the domain name was

registered by Defendants. Under the plain language of the statute, the Complaint must fail, and

there is no plausible amendment under which Great-West can allege that 2014 preceded 2002.

       In an attempt to avoid common sense application of the plain wording of the statute, the

Complaint engages in pettifoggery in relation to ministerial updates and regular maintenance

payments for the domain name. (Compl., ¶¶ 39-40). In each instance of administrative or regular

maintenance updates, the Complaint admits and alleges that Empower was solely in control of

these administrative modifications, and that Empower has retained beneficial ownership of the

registration since 2002. (Compl., ¶ 39) (“Defendants periodically made changes to the

Empower Domain registration”) (emphasis added); (Compl., ¶ 40) (“Defendants again made

numerous changes to the registration”) (emphasis added). Quite obviously, absent sole,

continuous and exclusive ownership and control of the domain registration, Empower could not

make the administrative changes that the Complainant admits Empower to have made.

       The only Circuit Court decisions which have directly addressed issues relating to the

timing of domain registration for the purposes of the ACPA have been Schmidheiny v. Weber,

319 F.3d 58 (3d Cir. 2003), and GoPets Ltd. v. Hise, 657 F.3d 1024 (9th Cir. 2011). Both of

these cases involved an original registration of a domain name to a first named registrant, and



                                                5
    Case: 1:21-cv-04004 Document #: 21 Filed: 09/10/21 Page 6 of 16 PageID #:220




then a transfer of that domain name to a legally-distinct and different registrant at a later time.

However, the animating purpose of the inquiry in both cases is distinct. Schmidheiny addresses

the question of whether the ACPA applies to domain names which were created prior to the

effective date of the ACPA itself, and is not addressed to the priority condition of § 1125(d).

GoPets, on the other hand, does address the issue of domain/trademark priority.

       GoPets addressed the question of whether a domain name created senior to a trademark,

but transferred to a related party after registration of the trademark, was deemed “registered”

before or after the trademark issued under the priority condition of the ACPA. The defendant

Hise registered a disputed domain name originally and senior to the mark at issue. 657 F.3d at

1026. After the mark was registered, and after a dispute over the domain name arose, Hise

transferred the domain name to a corporation controlled by him and his brother. Id. at 1028.

Considering the ACPA requirement that the mark be “distinctive at the time the domain name

was registered”, and considering the change of registrant in the meantime since original domain

registration, the GoPets court found:

       Looking at ACPA in light of traditional property law, however, we conclude that
       Congress meant “registration” to refer only to the initial registration. It is
       undisputed that Edward Hise could have retained all of his rights to gopets.com
       indefinitely if he had maintained the registration of the domain name in his own
       name. We see no basis in ACPA to conclude that a right that belongs to an initial
       registrant of a currently registered domain name is lost when that name is
       transferred to another owner.

Id. at 1031. Here, the circumstances are more direct than in GoPets, as the Complaint admits that

Empower has been the sole owner and controller of the domain name for years prior to the

alleged mark. Furthermore, the Complaint admits Empower Geographics Inc. and its sole officer

Alex Machinis on behalf of Empower Geographics Inc. have exclusively controlled the domain

name throughout various minor, nominal changes in the registration, and there has been no

substantive change of beneficial ownership of the registration. As recently explained in
                                                  6
    Case: 1:21-cv-04004 Document #: 21 Filed: 09/10/21 Page 7 of 16 PageID #:221




Prudential Ins. Co. of Am. v. PRU.COM, No. 1:20-cv-450, 2021 WL 2744526, at *11 (E.D. Va.

June 30, 2021):

       On these facts [of the Hise case], the Ninth Circuit sensibly concluded that Hise
       was not a cybersquatter, given the minor, nominal change in ownership. Hise
       effectively controlled the subject website both before and after the change in the
       registration, and that clearly was what mattered. [...] Clearly, a person who simply
       re-registers a domain name due to a periodic re-registration requirement does not
       act with a bad faith intent to profit in doing so. Such a situation is quite different
       from the facts of this case, where an unrelated third party purchased the domain
       name.

In contrast to the basis for the timing inquiry in GoPets, the inquiry in Schmidheiny addressed

the question of timing of registration for the purpose of deciding whether ACPA was applicable

to any domain name originally registered - by anyone - prior to passage of the ACPA in 1999.

The operative facts therein are recited as follows:

       [T]he domain name was initially registered by Steven Weber personally on
       February 28, 1999, before the Act took effect on November 29, 1999. Because we
       conclude that a subsequent registration by Famology.com, Inc. in June 2000 is an
       action within the purview of the Anti-cybersquatting Act, we will reverse.

319 F.3d at 581 (emphasis added).Because the “original” registration was to a “Steven Weber”

but the domain name was later registered to a “Famology.com, Inc.” the court concluded that the

later registrant of the domain name after the intervening passage of the ACPA was not entitled to

rely on the original registrant’s registration date of the domain name to avoid application of the

ACPA claim, concluding:

       We hold that the word “registration” includes a new contract at a different registrar
       and to a different registrant. In this case, with respect to Famology.com — that
       occurs after the effective date of the Anti-cybersquatting Act.

       To conclude otherwise would permit the domain names of living persons to be sold
       and purchased without the living persons’ consent, ad infinitum, so long as the
       name was first registered before the effective date of the Act.”

Id. at 583. The court in Schmidheiny was merely addressing what would otherwise be an all-

purpose loophole in relation to domain names registered prior to the 1999 effective date of the

                                                 7
    Case: 1:21-cv-04004 Document #: 21 Filed: 09/10/21 Page 8 of 16 PageID #:222




ACPA itself. It did not address the question of priority between the domain registration and the

trademark under 15 U.S.C. § 1125(d)(1)(A)(ii)(II)-(III). Indeed, under the operative language of

Schmidheiny, the court did not actually define “registration” but merely found that it “ ‘includes’

a new contract” with a new registrant after the effective date of the ACPA, in order to apply the

ACPA. Id. at 583. Schmidheiny has nothing to say about the priority condition embodied in 15

U.S.C. § 1125(d)(1)(A)(ii)(II)-(III), because domain/trademark priority was simply not an issue

in that case. Likewise, in another inapposite circuit decision address a claim of senior domain

registration rights, Linen v. Dutta-Roy, 810 F.3d 767, 772 (11th Cir. 2015), the circumstances

involved an intervening actual expiration, deletion, and literal re-registration of a domain name,

and is thus not applicable to the facts here of continuous ownership of a domain name through

ordinary administrative updates and renewals. Quite obviously, if one lost senior rights and

goodwill in the use of a domain name merely due to the required periodic payments or

administrative updates required to maintain a domain name, utter chaos would ensue if, for

example, Google were to be deemed to have surrendered its senior rights and goodwill in the

domain Google.com merely because a domain renewal fee was paid.

       Under the “expiration of rights upon maintenance payment” view of the ACPA, any

covetous junior trademark claimant would simply need to wait until a renewal or minor

ministerial update were made to a desired domain name, and then be entitled to the domain name

under the ACPA. The ACPA cannot have been intended merely to replace one intentionally

predatory behavior with another. It defies common sense to conclude that paying the

perfunctory registration dues of a domain name corresponding to one’s own legitimate business

name, updating one’s address, or identifying oneself as the sole officer of a corporation in

connection with a registration, somehow becomes a “bad faith” act merely because some junior



                                                 8
    Case: 1:21-cv-04004 Document #: 21 Filed: 09/10/21 Page 9 of 16 PageID #:223




party has obtained a trademark registration in connection with unrelated goods or services. It

further defies common sense to conclude that the ACPA prevents a business from divesting itself

of its legitimately acquired and owned business assets on whatever terms the owner finds

reasonable. The domain name here at issue was (a) acquired by Defendants after passage of the

ACPA (unlike Schmidheiny) (b) registered and used long prior to Plaintiff’s alleged mark (unlike

GoPets) (c) undisputedly corresponds to the legitimate business name and mark of the

Defendants, and (d) consists of a highly valuable dictionary word domain name that might

legitimately be of interest to numerous mutually unrelated and non-infringing purchasers.

       The Defendant submits there is a definite reason for an absence of circuit court decisions

addressing the question of whether a domain name which was originally registered senior to a

trademark claim may continue to be maintained by the original registrant absent transfer thereof,

and it is an exceeding simple reason. There is no ambiguity in the plain language of the ACPA

requiring a “mark that is distinctive at the time of registration of the domain name”. Contentious

issues have arisen in circumstances of subsequent transfers of a domain name among different

parties or claims that pre-1999 domain names are exempt from the ACPA. However, the ACPA

has apparently been sufficient to deter fundamentally meritless ACPA claims based on clearly

junior trademark allegations, and unbroken ownership of the domain name senior to the alleged

mark, such as the instant action.

       The Complaint is refreshingly honest about what is driving this Proceeding. Great-West

it has been trying to buy the domain name for years, and is unhappy that Empower has not

agreed to accept what they are offering (e.g., (Compl., ¶ 47)), and that Empower should accept

whatever Great-West deems “reasonable” or “fair”. Great-West does not object to the

Defendants having run a company named “Empower” for more than a decade before Great-



                                                9
   Case: 1:21-cv-04004 Document #: 21 Filed: 09/10/21 Page 10 of 16 PageID #:224




West’s sole decision to launch an “EMPOWER” brand. Great-West admits its predicament of

coveting what it does not have and which belongs to someone else is a circumstance solely of

Great-West’s own deliberate making. Great-West does not object to buying a dictionary-word

domain name at whatever it deems “fair market value”. However, the value of dictionary-word

domain names easily runs into millions of dollars as noted in Interstellar Starship Services, Ltd.

v. Epix, Inc., 304 F.3d 936, 942 n.5 (9th Cir. 2002) (“The price tags on other well-recognized

domain names are astounding. Reports indicate that sex.com retailed for $250 million,

business.com for $7.5 million, broadband.com for $6 million, loans.com for $3 million, and

flu.com for $1.4 million.”).

       This Action is simply premised on Great-West’s belief that the Defendants have a legal

obligation to accept Great-West’s price, and this action is merely a bully tactic to take from the

Defendant what the Plaintiff could not purchase. The Plaintiff is no more entitled by law to the

transfer of this domain name than the Plaintiff was entitled to put its logo on a Denver football

stadium (Compl., ¶ 30) without paying the owner of that stadium for the privilege. The Denver

stadium was there first, and so the Plaintiff had to pay the owner to use it instead of building its

own stadium. Likewise, in view of the Defendant’s priority discussed above, and in further view

of the admitted relative lack of distinctiveness and narrow scope of the Plaintiff’s mark,

discussed in detail below, the complaint fails to state a plausible claim under § 1125(d).

   C. Plaintiff Cannot Plausibly Allege Trademark Infringement

       Likely aware of the fatal flaw in its ACPA allegation, the Complaint is shored up by a

less-impressive “trademark infringement” claim purportedly under 15 U.S.C. § 1125(a). As

noted above, the Complaint admits the domain name has been duly registered by a lawfully-

named “Empower Geographics Inc.” and its principal for twelve years senior, and pretends that a



                                                 10
   Case: 1:21-cv-04004 Document #: 21 Filed: 09/10/21 Page 11 of 16 PageID #:225




senior business with established goodwill cannot dispose of its used business assets on terms it

finds agreeable. For those reasons, the Complaint does not plausibly allege that the Defendants

are engaged in the provision of infringing goods and services. A claim of false designation of

origin under 15 U.S.C. § 1125(a) can only be made against:

       (1) Any person who, on or in connection with any goods or services, or any
       container for goods, uses in commerce any word, term, name, symbol, or device,
       or any combination thereof, or any false designation of origin, false or misleading
       description of fact, or false or misleading representation of fact, which—

       (A) is likely to cause confusion, or to cause mistake, or to deceive as to the
       affiliation, connection, or association of such person with another person, or as to
       the origin, sponsorship, or approval of his or her goods, services, or commercial
       activities by another person, [...]

In contrast, the Complaint urges that the domain name is not used to indicate the source or origin

of any goods or services, and alleges, at paragraph 65,

       Starting in 2016, Defendants ceased using the Empower Domain to host any
       business-related information and stopped using the Empower Domain in
       connection with even an arguable bona fide offering of goods or services, and it
       became solely a landing page reflecting a ‘For Sale’ sign.

Great-West concedes that there is not “even an arguable bona fide offering of goods or services”

being conducted via the domain name, and in so doing admits the Complaint fails to allege that

Defendants use the alleged mark “on or in connection with any goods or services, or any

container for goods” as § 1125(a)(1) requires.

       Here, the Complaint conflates what is relevant “confusion” for the purpose of trademark

infringement. Citing the possibility that persons may mis-address emails (Compl., ¶ 48), the

Plaintiff fails to acknowledge who is responsible for those circumstances. It is simply not

possible for the Defendants to have predicted, upon acquiring the domain name in 2002, what

precipitously unwise decisions the Plaintiff would make in 2014. The fact that the Plaintiff

chose to use “EMPOWER” in its branding in 2014, and was somehow ignorant that


                                                 11
   Case: 1:21-cv-04004 Document #: 21 Filed: 09/10/21 Page 12 of 16 PageID #:226




empower.com was registered to Defendants at that time, defies reasonable belief. Any resulting

“confusion”, albeit not relevant to the type of confusion addressed in 1125(a), is solely a

consequence of the Plaintiff’s unilateral decision to proceed in light of the facts known to the

Plaintiff at the time it chose to appropriate the Defendants’ senior mark.

        Furthermore, Great-West alleges to be the “second-largest provider of retirement

services” (Compl., ¶ 37) and claims that it has a well-established reputation in that field, such

that it would not be likely to mistake a provider of retirement services with a “domain for sale”

page. Inherent in this claim is an implicit assertion by the Plaintiff that any other party which

uses the word “empower” for any purpose is necessarily implicating the Plaintiff’s limited

trademark rights. It is a “fundamental error” to “suppose[] that a trade-mark right is a right in

gross or at large, like a statutory copyright or a patent for an invention. . . . There is no such thing

as property in a trade-mark except as a right appurtenant to an established business or trade in

connection with which the mark is employed” United Drug Co. v. Theodore Rectanus Co., 248

U.S. 90, 97 (1918); accord Specht v. Google Inc., 758 F. Supp. 2d 570, 591 (N.D. Ill. 2010).

“The mere fact that one person has adopted and used a trade-mark on his goods does not prevent

the adoption and use of the same trade-mark by others on articles of a different description”

American Steel Foundries v. Robertson, 269 U.S. 372, 380 (1926).

        Inherent in Great-West’s expansive assertion of rights under § 1125(d) and § 1125(a)

conferred by its junior federal trademark registrations are the circumstances under which those

registrations were obtained. As noted in Slep-Tone Entm’t Corp. v. Teddy O’Brian’s, Inc., No.

14 C 3570, 2014 WL 4783048, at *2 (N.D. Ill. Sept. 24, 2014):

        Normally, the Court cannot consider matters outside of the complaint on a Rule
        12(b)(6) motion to dismiss unless it converts the motion into one for summary
        judgment. See Fed. R. Civ. P. 12(d). There is an exception, however, for matters of
        public record like trademark applications.

                                                  12
   Case: 1:21-cv-04004 Document #: 21 Filed: 09/10/21 Page 13 of 16 PageID #:227




The Plaintiff’s sole trademark registration which does not combine “EMPOWER” with other

verbiage is the subject mark of US TM Reg. No. 5,407,837, which issued in 2018—i.e., 16 years

junior to the Defendants’ establishment of Empower Geographics Inc. at Empower.com:




Addressing the USPTO’s refusal to register the mark in view of numerous other trademark

registrations for financial services incorporating the word “EMPOWER”, the Plaintiff advanced

two principal arguments: (1) that the graphical image is essential to the mark; and (2) that marks

incorporating “EMPOWER” are “weak marks”. Specifically, in response to refusal of its

application, Plaintiff argued in a response to the USPTO dated August 21, 2015:

       [A]pplicant’s mark contains a strong design element, namely, vivid, red, flag-
       like wavy lines that immediately call to mind the qualities of strength, stability,
       character and security. This power graphical element is centered directly above
       and given at least, if not more, prominence than the word EMPOWER, which
       appears in blue below. The design element and the literal element cannot be
       separated or distinguished as separate elements, as might be the case if the
       design element were to the left or right of the literal element.

Exhibit A at 18 (Response to Office Action, U.S. Trademark Application Serial No. 86/435,969,

at 4 (Aug. 21, 2015), https://tsdr.uspto.gov (enter Reg. No. 5407837 and select “Documents”

button; then select Aug. 21, 2015 docket entry; then select linked PDF of Applicant’s argument

titled “EMPOWER_RESPONSE.pdf”)) (emphasis added). For the purpose of obtaining

trademark registration over other “EMPOWER” marks for financial services, the Plaintiff claims

the design element of its mark is “inseparable” from the mark as a whole; but for the purpose of

claiming confusing similarity with a domain name under 1125(a) or 1125(d), the Plaintiff sings a

radically different tune.


                                                13
   Case: 1:21-cv-04004 Document #: 21 Filed: 09/10/21 Page 14 of 16 PageID #:228




       The Plaintiff also pointed out, in view of 25 other US federal registrations for financial

services containing “EMPOWER” or variants thereof (see Exhibit A at 20-22 (Resp. at 6-9)),

       [R]elevant consumers will look to applicant’s strong graphical element and overall
       commercial impression of its mark to differentiate applicant’s services . . . The
       record is clear that [t]he USPTO, by allowing or granting registration to all of these
       EMPOWER-formative and phonetic equivalent marks, has determined that these
       marks are inherently weak . . .

Id. at 27 (Resp. at 13). Thus, the Plaintiff joined the ranks of owners of “inherently weak” US

trademark registrations containing “EMPOWER” in the field of commercial services—any of

whom may be legitimately interested in obtaining the domain name, and any of whose customers

may misdirect emails. Even more broadly, since the Defendants’ have offered the domain name

for general sale to any interested party, the public record of the USPTO shows that there are

some 66 pending and registered US trademark applications in which the literal element consists

solely of “EMPOWER”, and 784 pending and registered US trademark applications comprising

the word “EMPOWER”. See Exhibit B, Chandra Decl. The Plaintiff’s admissions in obtaining

its trademark registration, and the public record, amply demonstrate that the word “EMPOWER”

is principally a dictionary word which is non-exclusively used in wide variety of commercial

contexts, by a wide variety of parties, any of whom may be interested in purchasing the domain

name from the Defendants on the basis of the “For sale” page stating its availability. Interstellar

Starship Services, Ltd. v. Epix, Inc., 304 F.3d 936, 942 (9th Cir. 2002) (“In the end, however, this

dispute arises because while many brick and mortar companies can peacefully coexist using the

EPIX mark, there can be only one owner and user of www.epix.com.”)

       For the foregoing reasons, the Defendants submit that the Plaintiff has not made out a

claim under 15 U.S.C. § 1125(a), as the Plaintiff denies the Defendants are engaged in the sale of

any goods or services, and the Plaintiff has denied that its rights extend to a broad proprietary

interest in the dictionary word “EMPOWER” by itself.
                                                 14
  Case: 1:21-cv-04004 Document #: 21 Filed: 09/10/21 Page 15 of 16 PageID #:229




Dated: September 10, 2021        Respectfully submitted,


                                 /s/ David P. Berten
                                 David P. Berten (IL #6200898)
                                 Global IP Law Group, LLC
                                 55 W. Monroe St, Ste 3400
                                 Chicago, IL 60603
                                 Tel.: 312-241-1500
                                 dberten@giplg.com

                                 John Berryhill, Ph.d. Esq. (pro hac vice
                                 forthcoming)
                                 204 East Chester Pike
                                 First Floor, Suite 3
                                 Ridley Park, PA 19078
                                 Tel.: 610-565-5601
                                 john@johnberryhill.com

                                 Attorneys for Defendants Empower
                                 Geographics, Inc. and Alex Machinis




                                       15
   Case: 1:21-cv-04004 Document #: 21 Filed: 09/10/21 Page 16 of 16 PageID #:230




                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 10, 2021, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system, which will notify all attorneys of record

of the filing of this document.



                                                                   /s/ David P. Berten
                                                                   David P. Berten




                                               16
